DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 1 (claims 1-4) in the reply filed on June 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 is vague and indefinite because in line 7 the limitation “direction of lamination” is unclear. This could be interpreted in two ways: 1) the direction along a layer, or 2) the direction of the successive layers. Because of this the direction being referred to is unclear. For purposes of examination this will be considered to be an axial direction/direction of reciprocation.
Claim 1 is additionally vague and indefinite because in lines 5 and 6 the substrate, diaphragm and actuator are set forth as being “laminated”. Elements being “laminated” generally means that they have been bonded together. It is unclear from lines 5 and 6 where the lamination or the bond material is between the three elements and if it is required between all elements or just some of the elements.
Claim 1 recites the limitation "the diaphragm side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 is vague and indefinite because in the reference to the limitation “not operating” is unclear. This would seem to be a reference to the pump being turned off or not receiving power. It is unclear if an operational parameter is being claimed or if this is actually intended to be a reference to the position of the pumping member during reciprocation. For purposes of examination this will be considered as a top dead center position of the pumping member.
	In claim 4 the references to the “region pressed by the actuator in the diaphragm” is unclear. The “in the diaphragm” phrase makes it unclear if a zone is being referenced 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiley (USPN 4,231,287) in view of Yuguchi et al (USPAP 2011/0079299).
With regards to claim 1 Smiley discloses a diaphragm-type device (see Figs. 1 and 14, at least) comprising: a substrate 16; a diaphragm 32; and an actuator 18, 23, the substrate, the diaphragm, and the actuator being laminated (note col. 4 line 60 setting forth the diaphragm and the actuator maybe bonded together) and provided in this order, wherein in a plan view from a direction of the lamination, the diaphragm includes a first film section that overlaps the actuator (see annotation below) and a second film section that does not overlap the actuator (see annotation below), a step (see annotation) is provided on a surface at the diaphragm side of the substrate, and a distance (labeled below) between the diaphragm and the substrate at a time when the actuator is not operating is larger in a region of the substrate corresponding to the first film section than a region of the substrate corresponding to the second film section.

    PNG
    media_image1.png
    357
    529
    media_image1.png
    Greyscale
  
Smiley does not disclose the fluid being a gas, i.e. the device being a compressor, or address that the substrate is laminated to the rest of the device. It is noted that Fig. 1 shows the substrate, actuator housing and diaphragm being bolted together; and further discloses the 24 and 26 to the compression chamber.
Yuguchi et al discloses a similar reciprocating diaphragm compressor (note the “FIELD” section which sets forth the fluid can be liquid or gas), teaches inlet and outlet valves 50A, 50B being provided and overlapping with a piezoelectric actuator 40, and also teaches that the cover 30 and the housing 20 maybe bonded together instead of using a bolt (see [0024]).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to replace the bolts17 of Smiley with lamination/bonding in order to attach the substrate to the rest of the device since Yuguchi et al teaches that the utilization of bolts and bonding are well known alternative mechanisms for assembling such a pump. It is noted that bolts and bonding are 
	With regards to claim 2 Smiley et al do not teach that in a direction in which the actuator operates, the actuator and at least one of a suction valve and a discharge valve are provided in overlapping positions.  As noted above Yuguchi et al teaches this feature at 50A and 50B. At the time of the invention it would have been obvious to locate and provide valves to the Smiley substrate as taught be Yuguchi et al in order to control fluid flow and allow for compression.
With regards to claim 3 Smiley teaches wherein the actuator is a piezoelectric element 18.  
With regards to claim 4 Smiley teaches wherein a region pressed by the actuator in the diaphragm is thicker in a direction in which the actuator operates than a region not pressed by the actuator in the diaphragm. The examiner refers to the 1st film section and the 2nd film section labeled in the annotation above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szekely, Okuba et al and Cheng et al disclose similar diaphragm devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             



CGF
June 19, 2021